Plaintiff's amended declaration filed in this cause alleged that defendants are engaged in the business of manufacturing, assembling and selling automobiles; that certain individuals or firms, known as Bianco's *Page 558 
Garage and Don Lee, Inc., in San Rafael, California, are dealers, subdealers, agents or subagents of defendants and that the said Bianco's Garage sells defendants' automobiles as agent of Don Lee, Inc.; that on or about November 21, 1939, plaintiff purchased a La Salle automobile from Don Lee, Inc. through Bianco's Garage, for the sum of $1,455, plus certain registration fees; that thereafter Don Lee, Inc., through Bianco's Garage, filed a dealer's report of sale and application for registration of the vehicle with the State of California; that thereafter the State of California issued to plaintiff a certificate of ownership of said vehicle and license plates therefor; and that he acquired legal title to said car.
The declaration further alleges that the automobile was to be delivered to plaintiff in Detroit; that plaintiff delivered the license plates issued to him to defendants who affixed the same to the car in question; that subsequently, on or about January 3, 1940, plaintiff made demand upon defendants for possession of the car, which was refused on the ground that he was indebted to Bianco's Garage in the sum of $106.40.
The declaration asks damages from defendants in the sum of $2,500 for conversion of the vehicle.
Defendant, General Motors Corporation, filed a sworn answer alleging that defendant, Cadillac Motor Car Division, was not a legal entity capable of being sued but was merely an operating division of General Motors Corporation; it denied that Don Lee, Inc., or Bianco's Garage were its agents and averred that neither had authority to bind defendant by an agreement with plaintiff. The answer further set forth that General Motors Sales Corporation, a Delaware corporation, was the owner of the vehicle at the time in question and alleged, upon information *Page 559 
and belief, that said sales corporation refused to deliver the car to plaintiff on instructions from Don Lee, Inc., because plaintiff failed to pay the sum of $106.40. It admits, on information and belief, that demand for possession was made on General Motors Sales Corporation and denies that plaintiff ever had title to the car.
The answer also raised the affirmative defense of the statute of frauds. See 2 Comp. Laws 1929, § 9443 (Stat. Ann. § 19.244).
Attached to the answer and in support thereof was the affidavit of James J. O'Boyle, zone distribution manager for General Motors Sales Corporation.
Plaintiff filed a reply to defendant's sworn answer which was supported by the affidavit of his counsel. The reply was a general denial of certain portions of the answer but it did not deny, among others, the allegations that neither Don Lee, Inc., nor Bianco's Garage were agents of defendant with authority to bind defendant by agreement; it failed to deny the allegation contained in the answer that plaintiff never owned or acquired title to the automobile.
Thereafter defendant filed motion for summary judgment on the pleadings, supported by the affidavit of one Joseph C. Davidson, wherein he stated, among other things:
"That the said defendant, General Motors Corporation, a Delaware corporation, has no dealers, subdealers, distributors or subdistributors in San Rafael, California; that the Bianco's Garage and Don Lee, Inc., mentioned in the amended declaration filed by plaintiff in said cause is not, and has never been an agent, a distributor, subdistributor, dealer, or subdealer of or for the defendant, General Motors Corporation, a Delaware corporation."
Plaintiff filed no affidavit of merits in opposition to defendant's motion as he had a right to do in *Page 560 
accordance with the provisions of Court Rule No. 30, § 7 (1933).
The motion was denied by the trial court as well as a subsequent motion to vacate the order denying the same and for entry of judgment for defendant.
The province of the court when presented with a motion for summary judgment is to determine if a material question of fact is presented by the pleadings and affidavits. If so, a judgment should not be entered. McDonald v. Staples, 271 Mich. 590. On review of summary judgment entered for plaintiff, the problem has been stated in the following manner:
"The province of the court, on motion for summary judgment, is to determine judicially whether there is an issue of fact which, if resolved in favor of defendant, would preclude a verdict for plaintiff in whole or in part of his demand. Appelbaum v.Gross, 171 Misc. 140 (191 N.Y. Supp. 710); Jones v. Stone, 70 L.T.R. (N.S.) 174. This is not to be determined alone from the affidavits on motion for judgment, but from all the pleadings and files in the cause." Baxter v. Szucs, 248 Mich. 672.
A review of the record in the instant case establishes that on trial plaintiff could not recover unless he established that either Don Lee, Inc., or Bianco's Garage were agents of defendant. Although agency was alleged in the amended declaration, it was denied under oath by defendant in the answer and affidavit in support thereof and in the affidavit in support of the motion. Under the pleadings as they existed, to raise an issue of fact on this point and meet the sworn denials of defendant, it was incumbent upon plaintiff to file an affidavit of merits or some sworn pleading alleging the necessary fact of agency. This he did not do and his amended declaration, not being under oath, cannot be considered. Andrews v. Pfent, 280 Mich. 324. No issue *Page 561 
of fact having been raised by the pleadings on this point, which plaintiff had to establish before he could recover, it follows that summary judgment should have been entered in accordance with defendant's motion.
The judgment should be reversed and the cause remanded for entry of judgment, with costs, for defendant.
NORTH and SHARPE, JJ., concurred with CHANDLER, C.J.